t c memo united_states tax_court bill max overton petitioner v commissioner of internal revenue respondent docket no filed date bill max overton pro_se donald e edwards and ann o’blenes for respondent memorandum opinion thornton judge respondent determined the following deficiencies and additions to tax in petitioner’s federal income taxes all section references are to the internal_revenue_code in effect for the years at issue except that references to sec_7491 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of continued year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure the issues for decision are whether petitioner received unreported interest_income as determined in the notices of deficiency and whether petitioner is liable for additions to tax pursuant to sec_6651 and sec_6654 for the years at issue background when he petitioned this court petitioner resided in oklahoma city oklahoma for each year at issue petitioner received interest_income from numerous financial institutions the interest_income totaled dollar_figure dollar_figure and dollar_figure for and respectively petitioner filed no federal_income_tax return for or on date the internal_revenue_service received from petitioner a form_1040 u s individual_income_tax_return for his tax_year this document the purported return continued rra publaw_105_206 sec stat rule references are to the tax_court rules_of_practice and procedure petitioner admits in his petition that he received those amounts of interest_income lists on schedule e supplemental income and loss dollar_figure of royalties received interest offset by dollar_figure of claimed expenses on the purported return petitioner lists no earned_income but claims a loss carry over of dollar_figure a dollar_figure earned_income_credit and a refund of the same amount in the jurat above his signature petitioner scratched out the words under penalty of perjury with respect to each of petitioner’s and tax years respondent prepared a substitute for return sfr petitioner claims to have filed with the internal_revenue_service irs similar purported returns for his tax years and the purported return which is in evidence lists on schedule e supplemental income and loss dollar_figure of royalties received interest offset by dollar_figure of claimed expenses on the purported return petitioner lists no earned_income and claims a loss carry over of dollar_figure a dollar_figure earned_income_credit and a dollar_figure refund similarly the purported return which is also in evidence lists on schedule e dollar_figure of royalties received interest offset by dollar_figure of claimed expenses on the purported return petitioner lists no earned_income and claims a loss carry over of dollar_figure a dollar_figure earned_income_credit and a dollar_figure refund on each of these purported and returns as on his purported return petitioner scratched out the words under penalty of perjury in the jurat above his signature there is no evidence in the record that petitioner ever submitted the purported and returns to the irs pursuant to sec_6702 respondent assessed a frivolous_return penalty with respect to petitioner’s purported return the frivolous_return penalty is not at issue here the term substitute for return sfr has been used to describe a return prepared by the commissioner pursuant to sec_6020 where the taxpayer did not file a return it is continued on date respondent issued notices of deficiency based on the sfrs in the notices of deficiency respondent determined that petitioner received unreported interest_income in the following amounts on the basis of information reports from financial institutions year unreported interest_income dollar_figure big_number big_number on date this case was called for trial in lubbock texas petitioner failed to appear and no appearance was made on his behalf discussion although petitioner failed to appear at trial and to prosecute his case respondent’s counsel chose to proceed with continued unnecessary to decide whether the returns that respondent prepared in this case meet the requirements of sec_6020 for convenience we refer to these returns as sfrs see 121_tc_111 n on forms 1099-int interest_income the financial institutions reported interest_income paid to petitioner totaling at least dollar_figure dollar_figure and dollar_figure for and respectively most if not all of these forms 1099-int listed incorrect taxpayer identification numbers using an automated system the irs matched the forms 1099-int to petitioner’s correct taxpayer_identification_number trial accordingly we regard this case as submitted by the parties see rule a a unreported interest_income the evidence shows that petitioner received interest_income in amounts at least as great as determined in the notices of deficiency in fact by his own admissions in his petition petitioner received more interest_income than was determined in the notices of deficiency respondent has not sought increased deficiencies based on these admissions therefore we sustain respondent’s deficiency determinations rule failure to appear or to adduce evidence a attendance at trials the unexcused absence of a party or a party’s counsel when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties the parties have not addressed the application of sec_7491 or whether the examination of petitioner’s or tax_year commenced after date the effective date of sec_7491 see rra sec c 112_stat_727 because petitioner’s return was due after date presumably the examination of petitioner’s tax_year commenced after date nevertheless sec_7491 does not affect our analysis for any of the years at issue because with the one exception discussed infra note our holdings do not depend upon which party has the burden_of_proof or production in his petition petitioner claims entitlement to all the deductions listed on his purported returns petitioner has not substantiated any of these deductions and accordingly is not entitled to them see rule a 292_us_435 because petitioner failed to comply with the substantiation and record-keeping requirements continued b additions to tax failure_to_file timely returns for each year at issue respondent determined that petitioner is liable for the sec_6651 addition_to_tax for failing to file a timely federal_income_tax return sec_6651 imposes an addition_to_tax for failing to file a tax_return on or before the specified filing_date unless the taxpayer establishes that the failure is due to reasonable_cause and not due to willful neglect sec_6651 see 469_us_241 respondent offered into evidence form_3050 certificate of lack of record which indicates that no income_tax return for petitioner is on file with the internal_revenue_service for any year at issue in his petition petitioner alleges that he filed a federal_income_tax return for each year at issue on each of these purported returns petitioner crossed out the words under penalty of perjury from the jurat above his signature for this reason if for no other the purported returns do not constitute valid returns see eg 65_tc_68 affd without published opinion 559_f2d_1207 3d cir sochia v commissioner tcmemo_1998_294 see also continued of sec_7491 and to introduce credible_evidence within the meaning of sec_7491 sec_7491 does not place the burden_of_proof on respondent with respect to the claimed deductions 114_tc_136 jenkins v commissioner tcmemo_1989_618 jenkins v commissioner tcmemo_1989_617 petitioner has not shown that his failure_to_file valid returns was due to reasonable_cause to the contrary his purported returns convince us that his failure_to_file valid returns resulted from his deliberate attempt to subvert the tax laws accordingly we sustain respondent’s determination of sec_6651 additions to tax as set forth in the notices of deficiency failure to pay estimated_tax for each year at issue respondent determined that petitioner is liable for the sec_6654 addition_to_tax for underpaying required installments of individual estimated_tax in his petition the only argument that petitioner raises that arguably pertains to the sec_6654 addition_to_tax is that since there is no additional income it follows that the additional claims for penalties are also in error contrary to petitioner’s argument however we have sustained respondent’s deficiency determinations as to the amount of petitioner’s unreported income for each year at issue petitioner does not allege and the evidence does not suggest that any exception in sec_6654 applies accordingly we sustain respondent’s determination of sec_6654 additions to tax as set forth in the notices of deficiency in reaching our holding we have considered all arguments that petitioner raised in his petition arguments not addressed herein are irrelevant or without merit to reflect the foregoing decision will be entered for respondent the evidence shows that petitioner had federal income taxes withheld of dollar_figure and dollar_figure for and respectively in the notices of deficiency for these years respondent appropriately gave petitioner credit for these amounts of withholding for example in his petition petitioner contends that the limitations_period for assessing his tax has expired assessments must be made within years after a return is filed sec_6501 because petitioner filed no return the limitations_period for assessing his tax remains open indefinitely see sec_6501
